Exhibit 10.1

AMENDMENT NO.11
TO RECEIVABLES PURCHASE AGREEMENT
 
THIS AMENDMENT NO. 11 (this “Amendment”), dated as of October 30, 2009, is among
Truck Retail Accounts Corporation, a Delaware corporation (“Seller”), Navistar
Financial Corporation, a Delaware corporation (“Navistar”), as initial Servicer
(Navistar, together with Seller, the “Seller Parties” and each a “Seller
Party”), the entities listed on Schedule A to the Agreement (together with any
of their respective successors and assigns hereunder, the “Financial
Institutions”), JS Siloed Trust (the “Trust” and, together with the Financial
Institutions, the “Purchasers”), and JPMorgan Chase Bank, N.A., successor by
merger to Bank One, NA, as agent for the Purchasers (together with its
successors and assigns, the “Agent”), and pertains to that certain Receivables
Purchase Agreement dated as of April 8, 2004 by and among the parties hereto, as
heretofore amended (the “Agreement”). Unless defined elsewhere herein,
capitalized terms used in this Amendment shall have the meanings assigned to
such terms in the Agreement.
 
PRELIMINARY STATEMENT
 
The Seller Parties have requested that the Agent and the Purchasers agree to
certain amendments to the Agreement; and
 
The Agent and the Purchasers are willing to agree to the requested amendments on
the terms hereinafter set forth.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
Section 1.                      Amendments.
 
(a)  The following definitions in Exhibit I to the Agreement are hereby amended
and restated in their entirety to read, respectively, as follows:
 
“Delinquent Receivable” means a Receivable, including an A Receivable, B
Receivable or C Receivable, as to which any payment, or part thereof, remains
unpaid for 61 days or more from the original due date for such payment.
 
“Dilution Ratio” means, a percentage equal to (i) the aggregate amount of
Dilutions which occurred during the calendar month then most recently ended,
divided by (ii) the aggregate gross sales of the Originator giving rise to
Receivables during the third calendar month prior to the calendar month
referenced in clause (i), calculated on a monthly basis.
 
“Fee Letter” means that certain third amended and restated fee letter dated as
of October 30, 2009 among the Seller, Transferor, the Trust and the Agent, as it
may be further amended, restated or otherwise modified and in effect from time
to time.

 
E -1

--------------------------------------------------------------------------------

 
 
 
“Independent Director” shall mean a member of the Board of Directors of Seller
who (i) shall not have been at the time of such Person’s appointment or at any
time during the preceding five years, and shall not be as long as such Person is
a director of the Seller, (A) a director, officer, employee, partner,
shareholder, member, manager or Affiliate of any of the following Persons
(collectively, the “Independent Parties”): Parent, Transferor, Servicer,
Originator, or any of their respective Subsidiaries or Affiliates (other than
Seller), (B) a supplier to any of the Independent Parties, (C) a Person
controlling or under common control with any partner, shareholder, member,
manager, Affiliate or supplier of any of the Independent Parties, or (D) a
member of the immediate family of any director, officer, employee, partner,
shareholder, member, manager, Affiliate or supplier of any of the Independent
Parties; (ii) has prior experience as an independent director for a corporation
or limited liability company whose charter documents required the unanimous
consent of all independent directors thereof before such corporation or limited
liability company could consent to the institution of bankruptcy or insolvency
proceedings against it or could file a petition seeking relief under any
applicable federal or state law relating to bankruptcy; and (iii) has at least
three years of employment experience with one or more entities that provide, in
the ordinary course of their respective businesses, advisory, management or
placement services to issuers of securitization or structured finance
instruments, agreements or securities.
 
“Liquidity Termination Date” means October 29, 2010.
 
(b) The definition of “Eligible Receivable” in Exhibit I to the Agreement is
hereby amended to delete subsection (xxi) thereof in its entirety.
 
(c) The definition of “Eligible Receivable” in Exhibit I to the Agreement is
hereby amended to add the following new subsection (xxii):
 
(xxii) the obligor of which has not had any Receivable converted to a note or
otherwise extended in a similar manner (other than in connection with a
refinancing of a Receivable).
 
(d) The following new Section 7.1(b)(vii) is hereby added to the Agreement:
 
(vii) Appointment of Independent Director. The decision to appoint a new
director of the Seller as the “Independent Director” for purposes of this
Agreement, such notice to be issued not less than ten (10) days prior to the
effective date of such appointment and to certify that the designated Person
satisfies the criteria set forth in the definition herein of “Independent
Director.”
 
(e) The following sentence is added to the end of Section 8.2(b) of the
Agreement:

 
E -2

--------------------------------------------------------------------------------

 



 
In the event that the long-term debt rating of any Blocked Account Bank is
downgraded by Standard and Poor’s Ratings Group to BBB+ or lower or by Moody’s
Investor Service, Inc. to Baa1 or lower, the Agent may in its sole discretion
require that a new Blocked Account be opened with a Blocked Account Bank with
ratings in excess thereof (such new Blocked Account Bank to be reasonably
acceptable to both the Seller and the Agent). Such new Blocked Account and the
related Blocked Account Agreement shall be open and in effect within 30 days of
the Agent notifying the Seller that it will require such new Blocked Account to
be opened. During the period between such notice and the new Blocked Account
becoming effective, the Agent may direct that any other account reasonably
selected by it be used as the Blocked Account during such interim period,
including any account held at the Agent. As soon as such new Blocked Account is
opened and the related Blocked Account Agreement is executed and in effect, the
Servicer will direct all Collections to such new Blocked Account as otherwise
provided in this Agreement.
 
(f) The following new Section 9.1(o) is hereby added to the Agreement:
 
       (o) Any Person shall be appointed as an Independent Director of the
Seller without prior notice thereof having been given to the Agent inaccordance
with Section 7.1(b)(vii), and without the written acknowledgement by the Agent
that such Person conforms, to the reasonable satisfaction of the Agent, with the
criteria set forth in the definition herein of “Independent Director.”
 
Section 2.                     Representations and Warranties. In order to
induce the parties to enter into this Amendment, each of the Seller Parties
hereby represents and warrants to the Agent and the Purchasers that (a) after
giving affect to this Amendment, each of such Seller Party’s representations and
warranties contained in Article V of the Agreement is true and correct as of the
date hereof, (b) the execution and delivery by such Seller Party of this
Amendment, and the performance of its obligations hereunder, are within its
corporate or limited partnership, as applicable, powers and authority and have
been duly authorized by all necessary corporate or limited partnership, as
applicable, action on its part, and (c) this Amendment has been duly executed
and delivered by such Seller Party and constitutes the legal, valid and binding
obligation of such Seller Party enforceable against such Seller Party in
accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws relating
to or limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).
 
Section 3.                      Conditions Precedent. This Amendment shall
become effective as of the date first above written upon receipt by the Agent of
the following:
 
(a)  counterparts of this Amendment, duly executed by each of the parties
hereto;

 
E -3

--------------------------------------------------------------------------------

 



(b) counterparts of the Fee Letter, duly executed by the Transferor, Seller and
the Agent, together with payment of the “Extension Fee” under and as defined
therein;
 
(c) payment of the reasonable legal fees of Mayer Brown LLP, counsel to the
Agent, in connection herewith; and
 
(d) counterparts of Amendment No. 8 to Asset Purchase Agreement, duly executed
by the Trust and JPMorgan Chase Bank, N.A., individually and as Funding Agent
thereunder.
 
Section 4.                      Miscellaneous.
 
(a) THIS AMENDMENT SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF ILLINOIS.
 
(b) Except as expressly modified hereby, the Agreement remains unaltered and in
full force and effect and is hereby ratified and confirmed. This Amendment shall
be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns (including any trustee in bankruptcy).
 
(c) This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement.
 
 
 
<signature pages follow>

 
E -4

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date hereof.


 
TRUCK RETAIL ACCOUNTS CORPORATION
 
 
By:  /s/        BILL MCMENAMIN
William V. McMenamin
V.P., CFO & Treasurer




 
NAVISTAR FINANCIAL CORPORATION
 
By:  /s/        BILL MCMENAMIN
William V. McMenamin
V.P., CFO & Treasurer

 
E -5

--------------------------------------------------------------------------------

 

 


 
JS SILOED TRUST


BY:   JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE TRUSTEE
 
By:  /s/           LAURA V. CHITTICK
Laura V. Chittick
Vice President
 
 

 
JPMORGAN CHASE BANK, N.A., INDIVIDUALLY
AS A FINANCIAL INSTITUTION AND AS AGENT
 
By:   /s/          LAURA V. CHITTICK
Laura V. Chittick
Vice President






 




 
E -6

--------------------------------------------------------------------------------

 
